Citation Nr: 1455688	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1. Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Entitlement to service connection for a thoracolumbar spine disability. 

3. Entitlement to service connection for migraine headaches. 

4. Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD) with cognitive disorder, evaluated as 30 percent disabling prior to June 22, 2010, and 50 percent disabling from that date.   

5. Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to June 22, 2010.  




REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 4, 1964, to January 15, 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a November 2008 rating decision, the RO, among other things, essentially reopened a previously denied claim of service connection for a back disability and denied service connection for a degenerative disc disease of the thoracic spine.  Regardless of the RO's determination, the Board must first determine if the claim was properly reopened, and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The issue of entitlement to service connection degenerative disc disease of the thoracic spine has been rephrased as entitlement to service connection for a thoracolumbar spine disability to be consistent with the evidence of record and the reasonable expectations of the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for disability but who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).
In the November 2008 rating decision, the RO also denied service connection for migraine headaches and continued to rate the Veteran's PTSD as 30 percent disabling.  

The RO continued to deny service connection for a right ankle disorder in an August 2010 rating decision.  The Veteran did not perfect his appeal regarding this matter, so this issue is not on appeal.  

In a February2013 rating decision, the RO among other things, denied entitlement to a TDIU.   

In a November 2013 rating decision, the RO granted service connection for Parkinson disease, effective June 22, 2010 and assigned separate 40 percent ratings for diabetic peripheral neuropathy of the bilateral lower extremities with Parkinson's tremors and continued to rate the upper extremities each as 20 percent disabling.  The RO assigned separate 10 percent evaluations for mild difficulty chewing and swallowing and severe constipation.  The RO assigned noncompensable evaluations for mild speech changes, loss of smell, and mild urinary incontinence, effective June 22, 2010.  In the same decision, the RO increased the evaluation assigned for PTSD to 50 percent disabling with cognitive disorder as a result of Parkinson's, effective June 22, 2010.  This award resulted in a combined 100 percent rating for service-connected disabilities, making the issue of entitlement to TDIU moot as of that date.  

(The issues of entitlement to service connection for headaches and thoracolumbar spine disorder, as well as entitlement to a TDIU, are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied service connection for a low back disability; the Veteran did not perfect his appeal and new and material evidence was not received within one year.
 
2.  The additional evidence received since the September 1997 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a thoracolumbar spine disability.

3.  Resolving reasonable doubt in the Veteran's favor, during the claim period prior to June 22, 2010, the Veteran's PTSD more closely approximated symptomatology productive of occupational and social impairment with reduced reliability and productivity.

4.  During the period beginning June 22, 2010, the Veteran's PTSD with cognitive disorder has been productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The September 1997rating decision denying entitlement to service connection for a low back disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2.  The additional evidence received since the September 1997 rating decision is new and material, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  During the claim period prior to June 22, 2010, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  During the period beginning June 22, 2010, the criteria for a rating in excess of 50 percent for PTSD with cognitive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159 ).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  (The petition to reopen is granted herein, so a discussion of the notice requirements relative to this issue is not necessary.)

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Regarding PTSD, in this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2010, after the issuance of the November 2008 rating decision on appeal.  (The claim was readjudicated in an April 2011 statement of the case.  Thus, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).)  The 2010 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The law also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA obtained all of the relevant identified post-service VA and private treatment records.  In addition, the Veteran was afforded VA examinations to assess the severity of his PTSD.  The examinations provided in July 2008 and December 2011 along with an October 2012 addendum provided findings necessary to apply pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The evidence does not suggest and the Veteran has not alleged that his PTSD has increased in severity since his last VA examination. 

A review of the Virtual VA paperless claims processing system shows that VA treatment records through February 11, 2013 are of record.  The RO considered updated VA treatment records through February 11, 2013 in a March 2013 SSOC.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).

In this case, the RO, in a September 1997 rating decision, denied the Veteran's original service connection claims for a low back disability because there was no documentation of a back injury in service.  The Veteran did not appeal the September 1997 rating decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2014). 

In July 2008, the RO received the Veteran's informal claim seeking service connection for a thoracic spine disorder.

The evidence received since the final September 1997 rating decision includes additional medical evidence and lay statements.  Notably, the newly received medical evidence suggests that the Veteran has a current back disability that is related to his service-connected Parkinson's disease.  Additionally, the Veteran acknowledged that he did not seek treatment in service for his back; however, he was a paratrooper and believed that the cumulative effect of the numerous jumps while carrying substantial weight led to his current back disability.  The newly submitted evidence therefore relates to the previously unestablished fact of a current disability, which is necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  The petition to reopen the low back claim will be allowed.

III.  Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level").

The Board has considered the Global Assessment of Function (GAF) scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

The GAF score, however, assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Upon review of the medical evidence of record, the Board concludes that the Veteran's PTSD more nearly approximates the criteria for 50 percent disability rating, but no higher, prior to and since June 22, 2010.

At the VA examination in July 2008, the Veteran indicated that he was a tax consultant and an accountant from 1998 to 2005.  He indicated that he developed severe diabetes and COPD from a foot problem.  He spent time exercising and going to the community pool.  He reported that he thought his PTSD symptoms were getting worse.  He reported being extremely irritable, with recurring thoughts of his Vietnam service.  The Veteran's wife of 33 years indicated that she thought that his symptoms were getting worse.  She noticed that he became more easily upset and more things bothered him.  She stated that he wanted his own territory and his sleep varied from a little to a lot.  She reported that he did not have any close friends and if they did go out to socialize, he would leave after 45 minutes with or without her.  She stated that their marital relationship was "basically good."  He stated that his family relationships were "fair."  He denied any history of suicide attempts.  There was no impairment of thought processes or communication.  He denied hallucinations or delusions.  Suicidal or homicidal thoughts were denied.  His personal hygiene appeared excellent.  He was clearly oriented to time, person, place, situation, or purpose.  He did not complain of memory loss and denied having any obsessive or ritualistic behavior.  His speech appeared normal.  He endorsed some depression and mood swings.  He was diagnosed with chronic PTSD that was moderate and possible moderately severe on occasions.  He was assigned a GAF score of 60.  

VA treatment report show that in October 2008, the Veteran reported an increase in his health issues, which made him depressed.  He had complaints of decreased energy, concentration, and pleasure in activities.  He also reported thoughts of suicide, intrusive thoughts, nightmares, and anxiousness.  An examination revealed that he appeared older than his stated age, his mood was "crappy" an "depressed," and his affect was incongruent, jovial although he admitted that he tried to portray this to those around him.  He did not have active suicidal thoughts, plans, or intent, but had considered committing suicide in the past month by carbon monoxide poisoning.  His judgment and insight were impaired.  He was assigned a GAF score of 50.  In March 2011, he was assigned a GAF score of 60.  

An April 2010 VA mental health treatment record that noted the Veteran's reports of worsening of mood and hopeless thoughts over the past several weeks.  He was disturbed by the inability to control a tremor he developed, worried that this signified a drastic change in his health.  He had poor sleep along with muscle cramps awakening him.  He had little interest in activities and preferred to be to himself.  He reported that he drank 1-2 drinks a night and denied any withdrawal symptoms.  He had suicidal thoughts three weeks ago and even took out his gun, thinking he might shoot himself.  His gun was unloaded and locked in his bedside table.  He denied any current suicide thoughts, plans or intent.  On mental status examination, the provider noted that the Veteran appeared older than his stated age, was overweight, and had good hygiene.  He was cooperative and had fair eye contact.  His speech was normal.  His mood was "rough, depressed."  His affect was constricted, but appropriate.  He did not experience hallucinations or delusions.  His thought process was linear.  His judgment and insight were impaired.  

On December 2011 VA examination, the Veteran was assigned a GAF score of 60.  The examiner indicated that the Veteran's symptoms of suicidal ideation, anhedonia, pessimism, fatigue, and feeling overwhelmed by sadness were due to his depression.  The examiner added that the Veteran's symptoms of nightmares, intrusive thoughts, social anxiety, survivor guilt, self-criticism, physiological arousal, and flashbacks were due to his PTSD.  The examiner indicated that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  The examiner determined that the Veteran exhibited occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  His symptoms were controlled by medication and there was minimal occupational impairment.  The Veteran's history reflected that he retired from his accounting practice and sold his business after his health problems became more severe.  He did not intend to work again.  His symptoms of social withdrawal and social anxiety were products of co-occurring PTSD and major depressive disorder, which made him impatient, irritable, and generally ill at ease in social settings.  The Veteran was still married to his second wife of 37 years.  They have one grown daughter who lives in Hawaii and three grandchildren.  The Veteran and his wife try to visit with them at least once a year.  The examiner noted that the Veteran completed college degree in accounting after discharge from military and retired from his own accounting business in 2006.  

The examiner reported that the Veteran exhibited anxiety, suspiciousness, panic attacks that occurred weekly or less often, near-continuous panic or depression affecting the ability to function, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, survivor guilt, self-criticism, and feeling that he will be punished for his past actions.  The Veteran believed that his overall functioning has declined since 2008, when he last completed VA PTSD evaluation, because his overall physical health has declined, his wife's health has worsened, and he had more time on his hands to ruminate and worry.  He played golf once a week.  Other than golf, he rarely had any social interaction.  He spent most of his time at home reading, gardening, or working on the computer.  He has been taking care of his wife recently.  He still drinks up to 1/2 pint of alcohol per night, although he has cut back since his wife became ill during the past year.

With respect to the issue of employability, the examiner opined that Veteran's service connected disabilities (PTSD and Depression) alone would not render him unable to secure and maintain substantially gainful employment.  The veteran worked for many years while dealing with PTSD and depression, but retired by selling his business when his health problems became so severe that he could no longer physically manage the demands of daily work.

In an October 2012 addendum, the examiner reiterated that there was minimal occupational impairment.  The Veteran had retired from his accounting practice, selling his business after his health problems became more severe.  He had no intent to work again.  The examiner restated that the Veteran's symptoms of social withdrawal and social anxiety were the product of co-occurring PTSD and major depressive disorder, which made him impatient, irritable, and generally ill at ease in social settings.  Therefore, as stated above, the PTSD symptoms that would affect the Veteran's ability to secure and maintain gainful employment would be his social anxiety, impatience, and irritability.  These liabilities would cause him to have difficulty working cooperatively with others, accepting criticism, or dealing with stress in the workplace.  However, these problems did not appear to have been at a level of clinical significance that actually prevented the Veteran from working; he made the decision to sell his business after his health problems became severe. It was felt that these problems would not have prevented the Veteran from being able to secure and maintain gainful employment.

VA treatment records dated in May 2013, included PTSD and depression screenings that were positive and demonstrated that the Veteran had mild depression.  He reported that he felt down, depressed, or hopeless nearly everyday.  He had trouble falling or staying asleep or slept too much more than half the days.  He felt tired or had little energy for several days.  He had trouble concentrating more than half the days.   He indicated that for several days he felt that he would be better off dead or thought of hurting himself in some way, although he did not plan or have intent to harm himself at the time of testing.  A September 2013 record noted that the Veteran was "occasionally down."  His diagnoses included PTSD and mild depression.  

On an unrelated VA examination dated in September 2012, the Veteran reported that he was awarded Social Security Administration disability benefits due to his diabetes, back and neck condition, and chronic obstructive pulmonary disease (COPD).  On a January 2013 VA examination, he indicated that he retired in 2005 due to his COPD and diabetes.   

VA regulations prevent the Board from assigning separate evaluations for co-existing mental health conditions (more than one diagnosed disorder).  The Veteran's cognitive impairment and depressive symptoms have been considered with the overall evaluation.  Additionally, as the December 2011 VA examiner indicated that it was not possible to separate the impact of each psychiatric disorder on the Veteran's occupational and social functionality, the Board will resolve any doubt in his favor and attribute the impairments from depression to his service-connected PTSD with cognitive disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (When it is not possible to distinguish or differentiate the extent of impairment that is attributable to service-connected disability from that which is not, 38 C.F.R. §§ 3.102 , 4.3 require that VA resolve this doubt in the Veteran's favor and presume the impairment is attributable to or part and parcel of the service-connected disability).

After reviewing the evidence and resolving doubt in the Veteran's favor, the Board finds that a 50 percent rating, but no higher, for PTSD has been met throughout the claim period.   

At a July 2008 VA examination, the Veteran reported being extremely irritable with recurring thoughts of his Vietnam service.  The Veteran's wife stated that he did not have any close friends and that he would leave social situations after 45 minutes with or without her.  The examiner determined that the Veteran endorsed depression and mood swings, and that his PTSD ranged from moderate to possibly moderately severe on occasions.  On December 2011 VA examination he experienced symptoms, depression, intrusive thoughts, social withdrawal and anxiety, irritability, and disturbances in motivation and mood.  Both examiners in July 2008 and December 2011 assigned the Veteran a GAF of 60 indicative moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Because these problems were present during the Veteran's first VA examination in July 2008, and the examiner at that time reported that the Veteran's PTSD symptoms ranged from moderate to possibly moderately severe on occasions, the Board finds that the 50 percent rating should be extended throughout the entire time period on appeal prior to June 22, 2010.  The Board finds the Veteran's symptoms have been consistent throughout the record. Despite the RO's assignment of various ratings for various points in the appeal, the Board does not identify any particular point(s) in time during which his symptoms were discernibly different.

However, for the reasons discussed below, the Board must conclude that the criteria for the next higher (70 percent) rating have not been met at any time during the claim period.  First, the lowest GAF score assigned to the Veteran was 50 while seeking treatment at the VA in October 2008, which was indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, at that time the Veteran reported symptoms similar to those he reported during his July 2008 and December 2011 VA examinations.   He had complaints of decreased energy, concentration, and pleasure in activities.  He also reported intrusive thoughts, nightmares, and anxiousness.  His mood was "crappy" and "depressed", and his judgment and insight were impaired.  The symptoms reported in conjunction with the lower GAF score were not indicative of overall functional and social impairment commensurate with that described by the criteria for a 70 percent rating.  

In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran has demonstrated a wide range of symptoms.  They include, but are not limited to, the following:  impaired insight and judgment, disturbances in motivation and mood, decreased energy and concentration, mood swings, depression, irritability, anxiety, intrusive thoughts and recurring thoughts of his Vietnam service, flashbacks, sleep problems, nightmares, suicidal ideations, feelings of hopelessness, social withdrawal and anxiety, suspiciousness, panic attacks that occurred weekly or less often, near-continuous panic or depression affecting the ability to function, difficulty in establishing and maintaining effective work and social relationships, survivor guilt, and self-criticism.  After carefully reviewing these symptoms and assessing their frequency and severity, however, the Board finds that they do not more nearly approximate the rating criteria for the next higher, 70 percent rating.  In this regard, the Board finds that the symptoms above have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood.  

With regard to family relationships, during the July 2008 VA examination, the Veteran's wife described their marital relationship as "basically good" and he stated that his family relationships were "fair."  He has been married to his second wife for approximately 40 years and they visit their daughter and three grandchildren at least once a year.  See July 2008 and December 2011 VA examination reports.  He also continued to play golf.  While the Veteran experienced impaired judgment and disturbances in motivation and mood, such symptoms have been contemplated by the 50 percent disability rating.  Also, when provided with the opportunity, the December 2011 VA examiner did not choose to mark the box indicating that the Veteran had occupational and social impairment with deficiencies in most areas, when he was provided a choice; rather, the examiner indicated that the Veteran exhibited occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or were controlled by medication.  In regards to occupational impairment, the examiner acknowledged that the Veteran's symptoms would cause him to have difficulty working cooperatively with others, accepting criticism, or dealing with stress in the workplace.  However, these problems did not appear to have been at a level of clinical significance that actually prevented the Veteran from working.  The examiner assigned a GAF score of 60 indicative of no more than at most a moderate impairment.  

Notwithstanding the range of reported symptoms, including the Veteran's suggestion that his symptoms have increased in severity during his December 2011 VA examination, the above evidence all suggests an overall impairment more nearly approximating at most a moderate degree of occupational and social impairment equal to that of a 50 percent rating.

That is not to say that the Veteran has not demonstrated any symptoms enumerated in the diagnostic criteria of 38 C.F.R. § 4.130 for a higher rating.  For example, as noted above, the Board acknowledges that he has a history of suicidal thoughts and he had consistent reports of depression.  However, the Court has emphasized that "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Further, the Federal Register accompanying the 1996 amendment to Diagnostic Code 9411 explains, "Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions it is not the symptoms, but their effects, that determine the level of impairment."  61 Fed. Reg. 52,695, 52,697 (Oct. 8 1996) (emphasis added).  Here, the evidence simply fails to demonstrate that his symptoms are of such a severity and frequency so as to result in occupational and social impairment of the nature described by either a 70 percent or 100 percent rating. 

In conclusion, the Board finds that the assignment of a 50 percent rating, but no higher, for PTSD is warranted throughout the claim period.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for a higher rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by the Court, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms of this Veteran's disability include impaired insight and judgment, disturbances in motivation and mood, decreased energy and concentration, mood swings, depression, irritability, anxiety, intrusive thoughts and recurring thoughts of his Vietnam service, flashbacks, sleep problems, nightmares, suicidal ideations, feelings of hopelessness, social withdrawal and anxiety, suspiciousness, panic attacks that occurred weekly or less often, panic or depression, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are specifically contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

New and material evidence has been received to reopen the service connection claim for low back disability; to this limited extent, the appeal of this issue is granted.

Prior to June 22, 2010, a rating of 50 percent, but no higher, is granted for PTSD, subject to governing criteria applicable to the payment of monetary benefits. 

From June 22, 2010, a rating in excess of 50 percent for PTSD with cognitive impairment is denied.


REMAND

The Board notes that a February 2013 rating decision denied entitlement to a TDIU and a November 2013 rating decision indicated that the issue was moot as the Veteran had received a 100 percent combined schedular rating effective June 22, 2010.  However, in a November 2014 notice of disagreement associated with the Veteran's virtual file, the Veteran's representative argued that the issue of entitlement to a TDIU was not moot as to the period prior to June 22, 2010 and that the Veteran's TDIU claim has been on appeal prior to that date.  A Statement of the Case is not found to have been issued for the claim of entitlement to a TDIU prior to June 22, 2010.  Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue to the RO.  38 C.F.R. § 19.9(c).

In regards to the Veteran's migraine headaches, on his Form 9, he reported that he received treatment for his headaches in service.  Service treatment records include complaints for headaches in December 1964, November 1965, January 1967, and May 1967.  A July 1967 treatment record noted that the Veteran underwent a work-up for dizzy spells, which included evidence that he still had malaria.  While an August 1967 separation examination indicated that there were no neurologic abnormalities, on December 1967 separation report of medical history, the Veteran reported that he had frequent or severe headaches as well as dizziness and fainting spells.  

Although the Veteran has denied having headaches on various examinations, VA treatment records revealed that he required prescription medication to treat his headaches.  Private medical records from Dr. Talafuse in October 2000 relate a history of migraine headaches.  As the Veteran has not been afforded VA examinations to obtain an opinion as to the nature and etiology of any current headache disorder, including migraines, a remand is necessary to obtain such an opinion.

In regards to the Veteran's spine disorder, in a July 2008 statement, the Veteran claimed that his disability was related to Agent Orange exposure.  On his May 2011 Form 9, he claimed that he performed numerous jumps in service as a paratrooper while bearing considerable amount of weight.  He acknowledged that he did not report a specific injury during service; however, he believed that the cumulative effect of these jumps contributed to his present disability.  A July 2007 body scan indicated that there were arthritic changes in the thoracic spine.  While the Veteran was provided with a VA general examination in September 2012, the examiner did not address any current disabilities of the spine and did not provide an opinion as to a relationship between any back disorder and service.  Additionally, in light of findings indicative of stooped posture and balance impairment related to Parkinson's disease on July 2011 VA examination and September 2013 VA treatment records noting that the Veteran had muscle cramps and back pain as well as Parkinson's tremors; a new VA examination is warranted to consider service connection on a secondary basis as well.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VCAA notice letter informing him of the requirements for substantiating his claim of service connection for a thoracolumbar spine disability on a secondary basis, and informing him of the respective duties of VA and the Veteran in obtaining evidence.

2.  Issue a Statement of the Case regarding entitlement to a TDIU for the claim period prior to June 22, 2010.  (Only if the Veteran perfects an appeal should the claim be returned to the Board and only after any necessary development has been completed.)

3.  The agency of original jurisdiction should ask the Veteran to identify all locations of VA treatment or evaluation for his back and headache disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

4.  After the completion of the development requested in paragraph 3 above, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of his headaches. 

The claims file and Virtual VA and VBMS records should be reviewed in conjunction with such examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported. 

The examiner should:

a)  Identify any current headaches,

b)  opine as to whether it is at least as likely as not (50 percent probability or more) that any headache disability had its onset in service or is otherwise the result of a disease or injury in service, including documented in-service complaints of headaches, dizzy spells, and malaria.  See December 1964, November 1965, January 1967, May 1967 service treatment records and December 1967 separation report of medical history.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  After the completion of the development requested in paragraphs 1 & 3 above, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any thoracolumbar spine disorder. 

The claims file and Virtual VA and VBMS records should be reviewed in conjunction with such examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported. 

The examiner should:

a)  Identify all current thoracic or lumbar spine disorders.

b)  opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current thoracolumbar spine disorders identified had its onset in service or is otherwise the result of a disease or injury in service, including the rigors of military activity or Agent Orange exposure.  The examiner should consider any cumulative effect of the Veteran parachute jumping on numerous occasions in service as a paratrooper while bearing considerable amount of weight.  

c)  If the examiner finds that the Veteran's thoracolumbar spine disorders are not at least as likely as not a result of a disease or injury in service, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any thoracolumbar spine disorder has been caused or made permanently worse by a service-connected disability (the Veteran is currently service-connected for diabetes mellitus with impotence and cataracts, PTSD with cognitive disorder associated with Parkinson's disease, diabetic peripheral neuropathy with Parkinson's tremor of the bilateral upper and lower extremities, diabetic dermatitis, free floating bone chips in the right heel, constipation, difficulty chewing and swallowing, hypertension, partial loss of smell, urinary incontinence, speech changes, and surgical scar of the right foot.)

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  The agency of original jurisdiction should thereafter review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The agency of original jurisdiction should then readjudicate the claims remaining on appeal.  If a benefit sought remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


